


Exhibit 10.41

IRON MOUNTAIN INCORPORATED

Compensation Plan for Non-Employee Directors

 

Restatement Date

 

As of January 1, 2015

 

 

 

Eligibility

 

All non-employee Directors

 

 

 

Annual Board Retainer

 

$70,000 per year; paid in advance in quarterly installments

 

 

 

Annual Committee Retainers

 

In addition to the Annual Board Retainer, a $10,000 per year retainer for
members of the Audit Committee, a $9,000 per year retainer for members of the
Compensation Committee, Finance, Nominating and Governance or Risk and Safety
Committees; in each case paid in advance in quarterly installments.

 

 

 

Annual Chair Retainers

 

In addition to the Annual Board Retainer and any Annual Committee Retainers, a
$15,000 per year retainer for acting as Chair of the Audit Committee or
Compensation Committee; an $8,000 per year retainer for acting as the Chair of
the Finance, Nominating and Governance or Risk and Safety Committees; and a
$25,000 per year retainer for acting as the Lead Independent Director or a
$100,000 per year retainer for acting as the Independent Chairman of the Board,
as the case may be; in each case paid in advance in quarterly installments

 

 

 

Pro Rata Portion of Retainers

 

A non-employee Director shall be entitled to retain the portion of the Annual,
Committee and Chair Retainers (as applicable) paid with respect to the quarter
in which he or she ceases to be a non-employee Director or serve on a Committee
or as a Committee Chair or Lead Independent Director or Independent Chairman,
but shall not be entitled to any further portion of the Retainer(s)

 

 

 

Meeting Expenses

 

Reimbursement for all normal travel expenses to attend meetings; reimbursements
due shall be paid promptly after the end of each quarter, subject to timely
receipt of each director’s expense documentation

 

 

 

Group Insurance Benefits

 

Iron Mountain’s group medical and dental benefits (single or family) are
available to non-employee Directors, but they must pay the current employee
contribution rate in effect for such coverage; group life, AD&D, STD and LTD
coverage are not available to non-employee Directors

 

 

 

Amount of Stock Grant

 

A stock grant in the form of restricted stock units will be made of that number
of whole shares of Iron Mountain Incorporated common stock determined by
dividing $135,000 by the stock’s “fair market value” (as determined under the
Iron Mountain Incorporated 2014 Stock and Cash Incentive Plan, or any successor
plan) on the date of grant

 

 

 

Timing of Stock Grants

 

To be made annually to all non-employee Directors as of the first Board meeting
following the annual meeting of stockholders;

 

--------------------------------------------------------------------------------


 

 

 

newly elected non-employee Directors receive a pro-rated grant on the date of
their election or appointment to the Board

 

 

 

Vesting of Stock Grants

 

100% on the date of grant

 

 

 

Purchase Price of Stock Grants

 

$0.01

 

 

 

Restrictions on Transfer of Common Stock

 

None once vested; prior to vesting transfer is subject to restrictions set forth
in the Iron Mountain Incorporated 2014 Stock and Cash Incentive Plan

 

 

 

SEC Considerations

 

Grants will generally be made under the Iron Mountain Incorporated 2014 Stock
and Cash Incentive Plan, the shares of each of which are registered on Form S-8;
insider trading restrictions and short-swing profit rules of the Securities
Exchange Act of 1934 apply

 

 

 

Taxation of Stock Grants

 

Non-employee Directors pay ordinary income tax (and SECA tax) at time of
vesting, which (except as described below) will also coincide with the delivery
of shares, based on the fair market value of the shares on date of vesting; Iron
Mountain receives a corresponding tax deduction at that time

 

 

 

Election to Defer Retainers

 

Non-employee Directors may elect to defer some or all of their Retainer fees
paid in cash under the Iron Mountain Incorporated Directors Deferred
Compensation Plan; deferrals will be invested in phantom shares equal in value
to Iron Mountain common stock; deferral elections must be made by December 31 of
the year prior to the year in which the fees are earned (or within 30 days of
becoming eligible for the Plan); amounts will be subject to ordinary income tax
when distributed (at a time elected by the non-employee Director)

 

 

 

Election to Defer Stock Grants

 

Non-employee Directors may elect to defer some or all of their stock grant under
the Iron Mountain Incorporated Directors Deferred Compensation Plan; at vesting,
the Director’s account will be credited with a number of phantom shares equal to
the number of shares that would otherwise have been delivered; deferral
elections must be made by December 31 of the year prior to the year in which the
grant is made (or within 30 days of becoming eligible for the Plan); amounts
will be subject to ordinary income tax when distributed (at a time elected by
the non-employee Director)

 

 

 

Adopted: February 18, 2015

 

 

 

2

--------------------------------------------------------------------------------
